     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 1 of 35 Page ID #:1




 1   SONIA R. CARVALHO (SBN 162700)
     CITY ATTORNEY
 2   LAURA A. ROSSINI (SBN 223471)
     CHIEF ASSISTANT CITY ATTORNEY
 3   JOHN M. FUNK (SBN 204605)
     SR. ASSISTANT CITY ATTORNEY
 4   CITY OF SANTA ANA
     20 CIVIC CENTER PLAZA M-29
 5   P.O. BOX 1988
     SANTA ANA, CALIFORNIA 92702
 6   TELEPHONE: (714) 647-5201
     FACSIMILE: (714) 647-6515
 7   EMAIL: lrossini@santa-ana.org
     EMAIL: jfunk@santa-ana.org
 8
     Attorneys for Defendant
 9   CITY OF SANTA ANA
10
                                UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
                                     SOUTHERN DIVISION
13
14                                                  )
     CALIFORNIA GROCERS
15
                                                    )   Case No.:
     ASSOCIATION, a California non-profit           )
16   organization,                                  )
                                                    )   DEFENDANT CITY OF SANTA
17                 Plaintiff,                       )   ANA’S NOTICE OF REMOVAL
                                                    )   UNDER 28 U.S.C. § 1441
18          v.                                      )
                                                    )
                                                    )   [Filed concurrently with Civil Cover
19   CITY OF SANTA ANA, a charter                   )   Sheet, Certification and Notice of
     municipality,                                  )
20                                                  )   Interested Parties]
21                 Defendant.                       )
                                                    )
22
                                                    )
                                                    )
23
                                                    )

24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
25          PLEASE TAKE NOTICE that the City of Santa Ana removes this action,
26   entitled CALIFORNIA GROCERS ASSOCIATION, a California non-profit
27   organization, v. CITY OF SANTA ANA, a charter municipality, which is currently
28   pending in the Superior Court of California for the County of Orange, Case No.


                                                    1
     ______________________________________________________________________________________________
                         NOTICE OF REMOVAL BY DEFENDANT CITY OF SANTA ANA
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 2 of 35 Page ID #:2




 1   Case No. 30-2021-01189627-CU-MC-CXC, to the United States District Court for
 2   the Central District of California, Southern Division. This Court has original
 3   jurisdiction over this action under 28 U.S.C. § 1331 on the grounds that a federal
 4   question is raised by certain claims.
 5                                       BACKGROUND
 6          1.     The California Grocers Association (“CGA”) filed this lawsuit on
 7   March 16, 2021.
 8          2.     CGA served Santa Ana with its Complaint on March 24, 2021. As
 9   required by 28 U.S.C. § 1446(a), a true and correct copy of the Summons and
10   Complaint are attached as Exhibit A, and all other process, pleadings, and orders in
11   this action are attached as Exhibit B. A true and correct copy of the proof of
12   service filed by CGA is attached as Exhibit C.
13                                        THE PARTIES
14          3.     Plaintiff CGA is a California non-profit organization, headquartered
15   in Sacramento. See Exhibit A, Complaint, ¶ 10.
16          4.     Defendant City of Santa Ana is a charter city and municipal
17   corporation organized and existing under the Constitution and laws of the State of
18   California.
19                                     THE COMPLAINT
20          5.     On behalf of its members, who are grocery store employers, CGA’s
21   Complaint raises claims related to Santa Ana’s urgency ordinance establishing
22   premium pay and associated labor protections for grocery and retail pharmacy
23   employees working in Santa Ana, as adopted on March 2, 2021 (“Ordinance”).
24   See generally Exhibit A, Complaint.
25          6.     A full copy of the Ordinance was attached to CGA’s Complaint as
26   Exhibit A thereto.
27          7.     CGA’s specific causes of action are the following:
28


                                                    2
     ______________________________________________________________________________________________
                         NOTICE OF REMOVAL BY DEFENDANT CITY OF SANTA ANA
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 3 of 35 Page ID #:3




 1                 a.     Declaratory and injunctive relief based on preemption by the
 2                        National Labor Relations Act, 29 U.S.C. § 151 et seq.
 3                 b.     Declaratory and injunctive relief based on the Equal Protection
 4                        Clause of the United States Constitution.
 5                 c.     Declaratory and injunctive relief based on the Equal Protection
 6                        Clause of the California Constitution.
 7                 d.     Declaratory and injunctive relief based on the Contracts Clause
 8                        of the United States Constitution.
 9                 e.     Declaratory and injunctive relief based on the Contracts Clause
10                        of the California Constitution.
11                 See Exhibit A, Complaint, ¶¶ 20-45.
12          8.     On the above grounds, CGA seeks to enjoin operation of the
13   Ordinance. See Exhibit A, Complaint, Prayer for Relief.
14          9.     The Ordinance is currently in effect and is scheduled to expire on its
15   own on June 30, 2021.
16                  GROUNDS FOR REMOVAL AND JURISDICTION
17          10.    Under 28 U.S.C. 1446(b), this removal is timely because it is filed
18   within 30 days of the date Santa Ana was served with the Complaint (March 24,
19   2021).
20          11.    This Court has original jurisdiction over this action under 28 U.S.C. §
21   1331 in that a federal question is raised by three of the above causes of action in
22   the Complaint.
23          12.    Removal of the entire action is appropriate under 28 U.S.C. 1441(a)
24   and (c).
25   ///
26   ///
27   ///
28   ///

                                                    3
     ______________________________________________________________________________________________
                         NOTICE OF REMOVAL BY DEFENDANT CITY OF SANTA ANA
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 4 of 35 Page ID #:4




 1                               RESERVATION OF RIGHTS
 2          13.    By filing this Notice of Removal, Santa Ana does not waive its right
 3   to object to jurisdiction or venue, and specifically reserves the right to assert any
 4   defenses and/or objections to which it may be qualified to assert.
 5          14.    If any question arises as to the propriety of the removal of this action,
 6   Santa Ana requests the opportunity to submit any such further evidence and to
 7   conduct discovery in support of its position that this matter is removable.
 8
 9                                                *****
10
11          WHEREFORE, Santa Ana removes this action from the Superior Court of
12   the County of Orange, in the State of California, bearing Case No. 30-2021-
13   01189627-CU-MC-CXC, to this Court.
14
15   Dated: April 15, 2021                      CITY OF SANTA ANA
                                                Sonia R. Carvalho, City Attorney
16
17
18                                           By:__________________________
19                                             Laura A Rossini
                                               Chief Assistant City Attorney
20
21
22
23
24
25
26
27
28


                                                    4
     ______________________________________________________________________________________________
                         NOTICE OF REMOVAL BY DEFENDANT CITY OF SANTA ANA
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 5 of 35 Page ID #:5




                  EXHIBIT A
             Electronically Filed by Superior Court of California, County of Orange, 03/16/2021 07:07:24 PM.
              Case 8:21-cv-00705
30-2021-01189627-CU-MC-CXC      - ROA # 4Document      1 Filed 04/15/21
                                          - DAVID H. YAMASAKI,      Clerk of thePage
                                                                                 Court 6
                                                                                       ByofGeorgina
                                                                                            35 Page    ID #:6
                                                                                                    Ramirez, Deputy Clerk.
                                                                                                                                                      SUM-100
                                             SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                            (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
   NOTICE TO DEFENDANT:
   (AVISO AL DEMANDADO):
   City of Santa Ana, a charter municipality

   YOU ARE BEING SUED BY PLAINTIFF:
   (LO ESTÁ DEMANDANDO EL DEMANDANTE):
   California Grocers Association, a California non-profit organization

   NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
   case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
   court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
   be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
   these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
   (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
   costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
   ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
   continuación.
      Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
   corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
   en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
   Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
   biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
   le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
   quitar su sueldo, dinero y bienes sin más advertencia.
      Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
   remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
   programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
   (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
   colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
   cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
   pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
   The name and address of the court is:                                                                   CASE NUMBER: (Número del Caso):
   (El nombre y dirección de la corte es): Orange County Superior Court, Central Justice
   Center, 700 Civic Center Drive West, Santa Ana, CA 92701

   The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
   de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
   William F. Tarantino, MORRISON & FOERSTER LLP, 425 Market St., San Francisco, CA 94105, (415) 268-7000
   DATE:                                                                          Clerk, by                                          , Deputy
   (Fecha)                                                                        (Secretario)                                       (Adjunto)
   (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
   (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                    NOTICE TO THE PERSON SERVED: You are served
    [SEAL]
                                        1.          as an individual defendant.
                                        2.          as the person sued under the fictitious name of (specify):

                                        3.          on behalf of (specify):
                                             under:        CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                           CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                           CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)
                                                           other (specify):
                                        4.          by personal delivery on (date):                                                                       Page 1 of 1
   Form Adopted for Mandatory Use
   Judicial Council of California
                                                                        SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                    www.courts.ca.gov
   SUM-100 [Rev. July 1, 2009]
             Electronically Filed by Superior Court of California, County of Orange, 03/16/2021 07:07:24 PM.
              Case 8:21-cv-00705
30-2021-01189627-CU-MC-CXC      - ROA # 2Document      1 Filed 04/15/21
                                          - DAVID H. YAMASAKI,      Clerk of thePage
                                                                                 Court 7
                                                                                       ByofGeorgina
                                                                                            35 Page    ID #:7
                                                                                                    Ramirez, Deputy Clerk.



             1    WILLIAM F. TARANTINO (CA SBN 215343)
                  WTarantino@mofo.com
             2    KWAN PARK (SBN 306719)
                  BPark@mofo.com
             3    ROBERT SANDOVAL (SBN 311032)
                  RSandoval@mofo.com
             4    MORRISON & FOERSTER LLP
                  425 Market Street
             5    San Francisco, California 94105-2482
                  Telephone: 415.268.7000
             6    Facsimile: 415.268.7522

             7    TRITIA M. MURATA (CA SBN 234344)
                  TMurata@mofo.com
             8    MORRISON & FOERSTER LLP
                  707 Wilshire Boulevard, Suite 6000
             9    Los Angeles, California 90017-3543                            Assigned for All Purposes
                  Telephone: 213.892.5200
           10     Facsimile: 213.892.5454

           11     Attorneys for Plaintiff                                                      CX-105
                  CALIFORNIA GROCERS ASSOCIATION
           12
                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           13
                                                         COUNTY OF ORANGE
           14
                  CALIFORNIA GROCERS ASSOCIATION,                         Case No.
           15     a California non-profit organization,
                                                                          COMPLAINT FOR
           16                             Plaintiff,                      DECLARATORY AND
                                                                          INJUNCTIVE RELIEF
           17             v.
           18     CITY OF SANTA ANA, a charter municipality
           19                             Defendant.
           20

           21
                          Plaintiff California Grocers Association (“Plaintiff” or “CGA”) brings this
           22
                  action against Defendant City of Santa Ana (“Defendant” of “City”) and alleges as
           23
                  follows in this Complaint for declaratory and injunctive relief:
           24
                                                          INTRODUCTION
           25
                               1.     At the onset of the COVID-19 pandemic, the State of California
           26
                  and various counties, cities, and other regulatory bodies throughout the state issued
           27
                  a series of emergency orders and regulations in an effort to stem the spread of the
           28
                  sf-4446926                                          1
                                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 8 of 35 Page ID #:8



 1    virus and protect the public health and welfare. These early efforts—aimed at
 2    balancing the public’s basic economic and social needs with a desire to minimize
 3    COVID morbidity and mortality—came at a steep price, especially for essential
 4    businesses, and the millions of employees and members of the public who rely on
 5    them.
 6                 2.   California grocers have stayed open to serve their communities
 7    since day one. They understand that defeating this pandemic requires extraordinary
 8    measures and have eagerly committed themselves to the task. Since March of 2020,
 9    California grocers of all sizes have established rigorous and science-driven safety
10    measures, often at great expense, to adapt to this new environment and ensure that
11    they operate in a safe and hygienic manner in order to help slow the spread of the
12    virus, and protect their workers and the public.
13                 3.   Grocers have implemented comprehensive safety measures for
14    customers and employees and compensated frontline grocery employees for their
15    extra efforts in a difficult environment. Grocers have provided “appreciation pay,”
16    “hero bonuses,” and “thank you pay” to reward their associates. Additionally, in
17    terms of employee support, grocers have offered COVID-19 testing to employees
18    and provided emergency leave and paid time off to those affected by the virus or
19    experiencing symptoms.
20                 4.   For worker safety, grocers have provided supplies to employees
21    including face masks and protective gear in addition to encouraging employees to
22    stay home if feeling ill and implementing paid leave policies. Plexiglas shields,
23    physical distancing measures, and contactless payment and delivery services have
24    been implemented to protect employees. Some of California’s largest grocers such
25    as Kroger and Albertsons joined the United Food and Commercial Workers
26    International union just last year to urge federal and state governments to designate
27    grocery store employees as emergency first responders.
28
      sf-4446926                                2
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 9 of 35 Page ID #:9



 1                 5.   Yet on March 2, 2021, the City passed the Ordinance “Establishing
 2    Premium Pay and Associated Labor Protections for Grocery and Retail Pharmacy
 3    Workers Working in Santa Ana” (“Ordinance”) which requires employers to pay a
 4    $4 per hour premium on whatever the employees existing wage is at the time of
 5    enactment, regardless of any existing bonus, incentive, or hero pay program that the
 6    employer may have in place.
 7                 6.   The Ordinance unreasonably singles out specific grocers, while
 8    ignoring employers or essential frontline workers outside the grocery industry.
 9    Plaintiff seeks a declaration that the law is invalid and unconstitutional, and an
10    injunction halting any action to enforce the Ordinance on the grounds that it (1) is
11    preempted by federal law regulating collective bargaining and unfair labor
12    practices; (2) violates the equal protection and contracts clauses of the U.S. and
13    California constitutions.
14                 7.   An actual controversy has arisen between CGA and the City as to
15    the legality and constitutionality of the Ordinance. The controversy presented to
16    this Court is ripe for adjudication and suitable for judicial determination. The
17    controversy is an existing legal dispute between the parties and is based on ongoing
18    and prospective conduct. There are no relevant or effective administrative remedies
19    available to CGA or its members that would resolve this matter without judicial
20    intervention. As a result, CGA is entitled to declaratory relief under Code of Civil
21    Procedure section 1060, and this matter is entitled to preference for trial setting in
22    accordance with Code of Civil Procedure Section 1062.5.
23                                JURISDICTION AND VENUE
24                 8.   This Court has personal jurisdiction over the City by reason of
25    City’s presence in Orange County, California.
26                 9.   Venue is proper in this Court pursuant to California Code of Civil
27    Procedure § 394, as the City is situated in Orange County, California.
28
      sf-4446926                                 3
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 10 of 35 Page ID #:10



 1                                            PARTIES
 2                  10.   Plaintiff California Grocers Association has served as the voice of
 3     the state’s grocery community for over 120 years. As a nonprofit, statewide trade
 4     association, CGA’s membership is comprised of over 300 retailers and
 5     approximately 150 grocery supply companies. As part of its mission, CGA has
 6     advocated on behalf of its member retailers on important policy issues.
 7     Headquartered in Sacramento, California, CGA brings this action on behalf of its
 8     members operating stores in the City of Santa Ana.
 9                  11.   Defendant, City of Santa Ana, is and at all relevant times has been a
10     public entity duly organized and existing under and by virtue of the laws of the
11     State of California as a charter municipality.
12                                  FACTUAL BACKGROUND
13                  12.   California Grocers Association pursues this action on behalf of its
14     members who are grocery store employers (“Members”) because the employers
15     who operate grocery stores in Santa Ana will suffer a direct and adverse impact
16     from the application of the Ordinance, and thus would have standing to pursue
17     these claims in their own right. The policy and legal interest CGA seeks to protect
18     is at the core of Plaintiff’s mission, and the injunctive and declaratory relief sought
19     does not require the participation of individual members.
20                  13.   Several Members operate grocery stores in the City that employ
21     members of a specific labor union, United Commercial Food Workers International,
22     Local 324 (“UFCW 324”), and those employees are parties to collective bargaining
23     agreements that govern the terms of their employment, including wage scales.
24     Other Members operate grocery stores that do not employ unionized workers, but
25     those employees are free to organize and select a collective bargaining unit, should
26     they choose to do so.
27                  14.   Members have suffered or will continue to suffer economic and
28     non-economic harm as a result of the enactment of the Ordinance, and its
       sf-4446926                                  4
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 11 of 35 Page ID #:11



 1     foreseeable consequences on union organizing, ongoing collective bargaining, and
 2     labor relations for both unionized and non-union grocery stores in the City of Santa
 3     Ana. Members are required to alter the wage scales and other terms of their existing
 4     collective bargaining agreements, regardless of any additional hero pay, bonuses, or
 5     other non-monetary compensation provided to their employees to ease the burden
 6     of the COVID-19 pandemic.
 7                  15.   By design, the Ordinance picks winners and losers. It singles out
 8     large grocery companies with unionized workforces (i.e., UFCW 324’s members)
 9     without providing any reasonable justification for the exclusion of other employers
10     or frontline retail workers. The Ordinance arbitrarily and improperly targets certain
11     grocery store businesses in Santa Ana for disparate treatment while not requiring
12     the same commitments from similarly situated businesses, or conferring any
13     benefits on similarly situated employees. There is no support for any of the City’s
14     statements that the Premium Pay will protect public health, address economic
15     insecurity, and promote job retention.
16                                       THE ORDINANCE
17                  16.   The Ordinance Establishing Premium Pay and Associated Labor
18     Protections for Grocery and Retail Pharmacy Workers Working in Santa Ana is
19     attached hereto as Exhibit A. It applies only to grocery stores with over 10,000
20     square feet that devote 70% or more of its sales floor area to retailing a general
21     range of food products, or corporate or chain retail pharmacies that dispense
22     medications to the general public. Section 2.
23                  17.   Grocery stores meeting this minimum threshold of employees are
24     required to provide each employee with premium pay consisting of an additional
25     four dollars ($4.00) per hour for each hour worked. Section 2. The Ordinance
26     requires hazard pay to be paid for a minimum of 120 days from the effective date of
27     the Ordinance. Section 2.
28
       sf-4446926                                  5
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 12 of 35 Page ID #:12



 1                  18.   The Ordinance takes effect immediately and prohibits reducing a
 2     grocery employee’s compensation or limiting a grocery employee’s earning
 3     capacity for exercising any rights protected under the Ordinance. Section 3.
 4                  19.   Grocery stores are required to provide a notice of rights established
 5     by the Ordinance. Section 2.
 6                                  FIRST CAUSE OF ACTION
 7                                Declaratory and Injunctive Relief
 8                                       (NLRA Preemption)
 9                  20.   CGA incorporates herein by this reference the allegations contained
10     in Paragraphs 1 through 19, inclusive.
11                  21.   Enacted in 1935, the National Labor Relations Act (“NLRA”), as
12     amended, 29 U.S.C. § 151, et seq., creates a uniform federal body of law governing
13     union organizing, collective bargaining, and labor-management relations applicable
14     to employers engaged in interstate commerce. It established various rules
15     concerning collective bargaining and defined a series of banned unfair labor
16     practices, including bans on interference with the formation or organization of labor
17     unions by employers. The NLRA does not apply to certain workers, including
18     supervisors, managerial employees and confidential employees – all categories
19     specifically excluded from the Ordinance.
20                  22.   The NLRA prohibits state and local regulation of conduct that
21     Congress intended to be left to be controlled by the free-play of economic forces.
22     Legislation that interferes with the “balanced state of collective bargaining” is
23     preempted by the NLRA. See Machinists v. Wisconsin Employment Relations
24     Comm’n, 427 U.S. 132 (1976).
25                  23.   In particular, the NLRA preempts any and all state and local
26     enactments that, by design or consequence, regulate or interfere with the then-
27     existing balance of economic power between labor and management with respect to
28     zones of activity that, under federal labor law, are intended to be left to the free play
       sf-4446926                                   6
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 13 of 35 Page ID #:13



 1     of economic forces. Laws subject to NLRA preemption include laws that interfere
 2     with or attempt to regulate the economic tools available to labor or management
 3     during the course of collective bargaining or that otherwise interfere with the
 4     collective bargaining process, such as those that alter the parties’ rights and
 5     economic alternatives during collective bargaining, or the processes and procedures
 6     utilized for union organizing.
 7                  24.   Application of the Ordinance to the activities of the Santa Ana
 8     Members unequivocally intrudes upon zones of activity in the areas of labor
 9     relations, union organizing, and collective bargaining that is reserved under federal
10     labor law and policy to the free play of economic forces. The Ordinance establishes
11     premium pay standards that, by design or consequence, empower the UFCW or
12     other collective bargaining units to secure a wage rate they could not otherwise
13     have obtained from the employer at a unionized or non-union grocery store. This
14     undermines the collective bargaining process and disrupts the process of union
15     organizing.
16                  25.   While the City has the ability to enact ordinances to further the
17     health and safety of its citizens, the Ordinance here bears no relation to those goals.
18     Local minimum wage laws, for example, seek to lessen the burden on public
19     welfare services. This ordinance is not a minimum labor standard. It is a mandatory
20     hourly bonus for a specific group of workers, regardless of the wage negotiated in
21     the current collective bargaining agreements or other employment agreements.
22                  26.   The Ordinance is preempted by the NLRA as it regulates zones of
23     activity that Congress intentionally left to be controlled by the free play of
24     economic forces.
25                  27.   The City’s application and enforcement of the Ordinance will cause
26     CGA’s Members to suffer irreparable harm for which they have no adequate
27     remedy at law, even if the Ordinance is later declared by this Court to be void and
28
       sf-4446926                                   7
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 14 of 35 Page ID #:14



 1     unenforceable. This claim is also brought pursuant to 42 U.S.C. §1983 and
 2     §1988(b).
 3                  28.   CGA is entitled to judgment declaring the Ordinance to be void and
 4     unenforceable under the Supremacy Clause of the U.S. Constitution and equitable
 5     and injunctive relief to prevent the City of Santa Ana or any other private enforcer
 6     from attempting to enforce or give effect to the Ordinance.
 7                                SECOND CAUSE OF ACTION
 8                                Declaratory and Injunctive Relief
 9                  (Equal Protection Clause of the United States Constitution)
10                  29.   CGA incorporates herein by this reference the allegations contained
11     in Paragraphs 1 through 28, inclusive.
12                  30.   CGA hereby seeks declaratory, equitable and injunctive relief to
13     prevent the City from depriving Plaintiff’s members of the protections afforded to
14     them under the Equal Protection Clause of the U.S. Constitution, which guarantee
15     each and all of them equal protection of the laws. (U.S. Const., Amend. XIV, § 1).
16     This claim is also brought pursuant to 42 U.S.C. §1983 and §1988(b).
17                  31.   The Equal Protection Clause requires that persons who are similarly
18     situated receive like treatment under the law, and that statutes may single out a class
19     for distinction only if that classification bears a rational relationship to the purpose
20     of the statute. As such, the City may not irrationally single out one class of
21     individuals for discriminatory treatment.
22                  32.   The Ordinance improperly singles out certain grocery store
23     businesses in Santa Ana for disparate treatment while not requiring the same
24     treatment of similarly situated businesses. More importantly, the ordinance
25     implicates the Members’ fundamental right to be free from unreasonable
26     governmental interference with their contracts, specifically their collective
27     bargaining agreements and other employment agreements.
28
       sf-4446926                                  8
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 15 of 35 Page ID #:15



 1                  33.   The stated purpose of the Ordinance, namely, to protect public
 2     health, address economic insecurity, and promote job retention during the COVID-
 3     19 emergency by requiring grocery stores to provide premium pay is not rationally
 4     related to the discriminatory treatment of CGA’s Members. No significant and
 5     legitimate public purpose exists for the Ordinance. The City’s stated objectives are
 6     merely an attempt to impose a public policy rationale on interest-group driven
 7     legislation for labor unions and, in particular, for UFCW 324.
 8                  34.   By virtue of the foregoing, application of the Ordinance to the
 9     CGA’s Members within the City violates the equal protection guarantees of the
10     U.S. Constitution.
11                  35.   The City’s application and enforcement of the Ordinance will cause
12     Plaintiff’s members to suffer irreparable harm for which they have no adequate
13     remedy at law, even if the Ordinance is later declared by this Court to be void and
14     unenforceable.
15                                   THIRD CAUSE OF ACTION
16                                  Declaratory and Injunctive Relief
17                    (Equal Protection Clause of the California Constitution)
18                  36.   CGA incorporates herein by this reference the allegations contained
19     in Paragraphs 1 through 35, inclusive.
20                  37.   CGA hereby seeks declaratory, equitable and injunctive relief to
21     prevent the City from depriving CGA’s members of the protections afforded to
22     them under the Equal Protection Clause of the California Constitution, which like
23     the U.S. Constitution, guarantees each and all of them equal protection of the laws.
24     (Cal. Const., Art. I § 7.)
25                  38.   For the same reasons set forth in Paragraphs 29 through 35 above,
26     the Ordinance violates the Equal Protection Clause of the California. Such
27     application will cause CGA’s Members to suffer irreparable harm for which they
28     have no adequate remedy at law.
       sf-4446926                                  9
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 16 of 35 Page ID #:16



 1                                FOURTH CAUSE OF ACTION
 2                             For Declaratory and Injunctive Relief
 3                           (Contracts Clause of the U.S. Constitution)
 4                  39.   CGA incorporates herein by this reference the allegations contained
 5     in Paragraphs 1 through 38, inclusive.
 6                  40.   CGA hereby seeks declaratory, equitable and injunctive relief to
 7     prevent the City from depriving CGA’s Members of the protections afforded to
 8     them under the Contracts Clause of the U.S. Constitution, which provides in
 9     pertinent part that: “No State shall . . . pass any . . . Law impairing the Obligation of
10     Contracts . . . .” (U.S. Const., Art. I, § 10, cl. 1). The Contract Clause imposes
11     limits upon the power of a State, and Municipalities operating under the color of
12     State law, to abridge existing contractual relationships, even in the exercise of its
13     otherwise legitimate police power.
14                  41.   The Ordinance substantially interferes with Members’ contracts,
15     including its collective bargaining agreements with its employees, without any
16     significant or legitimate public purpose. The City’s stated objectives are to protect
17     public health, address economic insecurity, and promote job retention. None of
18     these justifications support this measure, because the City’s stated objectives are
19     merely an attempt to impose a public policy rationale on interest-group driven
20     legislation for labor unions and, in particular, for UFCW.
21                  42.   Even if the City could show a significant and legitimate public
22     purpose behind the regulation, the substantial impairment to the Members’
23     contractual rights and obligations (i.e., the terms of the Members’ existing
24     collective bargaining agreements) are neither reasonable nor necessary to fulfill any
25     such public purpose.
26                  43.   By virtue of the foregoing, application of the Ordinance to CGA’s
27     members constitutes a substantial and unconstitutional impairment of those
28
       sf-4446926                                  10
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 17 of 35 Page ID #:17



 1     members existing contractual relationships that will cause them to suffer irreparable
 2     harm for which they have no adequate remedy at law.
 3                                  FIFTH CAUSE OF ACTION
 4                                Declaratory and Injunctive Relief
 5                        (Contracts Clause of the California Constitution)
 6                  44.   CGA incorporate herein by this reference the allegations contained
 7     in Paragraphs 1 through 43, inclusive. Plaintiffs hereby seek declaratory and
 8     injunctive relief to prevent the City from violating, and continuing to violate, the
 9     Contract Clause of the California Constitution, which provides in pertinent part
10     that: “A ... law impairing the obligation of contracts may not be passed.” (Cal.
11     Const., Art. I, § 9.)
12                  45.   Like the Federal Contracts Clause, the California Contracts Clause
13     also imposes limits upon the State of California, and its municipalities, to abridge
14     existing contractual relationships, even in the exercise of its otherwise legitimate
15     police power. For the same reasons set forth in Paragraphs 41 through 43 above,
16     application of the Ordinance to CGA’s members within the City constitutes a
17     substantial and unconstitutional impairment of those members existing contractual
18     relationship in violation of the California Contract Clause. Such application will
19     cause those members to suffer irreparable harm for which they have no adequate
20     remedy at law.
21                                    PRAYER FOR RELIEF
22            WHEREFORE, Plaintiff prays for the following relief:
23             1.         On the first cause of action, a judgment declaring that the
24     Ordinance, as well as any act taken in furtherance of the Ordinance by any person,
25     is preempted by the National Labor Relations Act, and its implementing regulations
26     and guidance, and are therefore void and unenforceable, and entering a preliminary
27     and permanent injunction enjoining the City from enforcing or taking any action
28     under the Ordinance;
       sf-4446926                                 11
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 18 of 35 Page ID #:18



 1               2.       On the second and third causes of action, enter a judgment declaring
 2     that the Ordinance, as well as any act taken in furtherance of the Ordinance by any
 3     person, violate state and federal equal protection guarantees, and are therefore void
 4     and invalid, and entering a preliminary and permanent injunction enjoining the City
 5     from enforcing or taking any action under the Ordinance;
 6               3.       On the fourth and fifth causes of action, enter a judgment declaring
 7     that the Ordinance, as well as any act taken in furtherance of the Ordinance by any
 8     person, violate the contracts clauses of the state and federal constitution, and are
 9     therefore void and invalid, and entering a preliminary and permanent injunction
10     enjoining the City from enforcing or taking any action under the Ordinance;
11               4.      For an award of attorneys’ fees and costs of suit herein pursuant to
12     California Code of Civil Procedure § 1021.5, 42 U.S.C. §1988, or any other
13     applicable law; and
14               5.      For such other and further relief as the Court may deem just and
15     proper.
16
       Dated:         March 16, 2021              MORRISON & FOERSTER LLP
17

18

19
                                                  By:
20                                                       William F. Tarantino
21                                                       Attorneys for Plaintiff
                                                         CALIFORNIA GROCERS
22                                                       ASSOCIATION
23

24

25

26

27

28
       sf-4446926                                   12
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 19 of 35 Page ID #:19




                   Exhibit A
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 20 of 35 Page ID #:20




                                ORDINANCE NO. NS- 3002

              AN UNCODIFIED URGENCY ORDINANCE OF THE CITY
              COUNCIL    OF THE CITY OF SANTA ANA ESTABLISHING
              PREMIUM PAY AND ASSOCIATED            LABOR PROTECTIONS
              FOR GROCERY         AND    RETAIL    PHARMACY      WORKERS
              WORKING IN SANTAANA



                                 City Attorney Summary
       The Urgency Ordinance aims to protect and promote the public health,
       safety, and welfare during the COVID- 19 emergency by requiring grocery
       and retail pharmacy stores to provide premium pay for grocery and retail
       pharmacy workers performing work in Santa Ana.

        WHEREAS, the new coronavirus 19 (" COVID- 19") disease is caused by a virus
that spreads easily from person to person and may result in serious illness or death, and
is classified by the World Health Organization (" WHO") as a worldwide pandemic; and

       WHEREAS, COVID- 19 has broadly spread throughout California and remains a
significant health risk to the community, especially members of our most vulnerable
populations; and

       WHEREAS, on March 4, 2020, California Governor Gavin Newsom proclaimed a
state of emergency in response to new cases of COVID- 19, directing state agencies to
use all resources necessary to prepare for and respond to the outbreak; and

       WHEREAS, on March 17, 2020, the City Council approved Resolution No. 2020-
01E proclaiming the existence of a local emergency regarding COVID- 19 and authorizing
the City Manager to exercise the emergency powers necessary to take extraordinary
measures to prevent death or injury of persons and to protect the public peace, safety
and welfare; and


       WHEREAS,     on March 19, 2020, California     Governor Gavin Newsom issued a
 Stay Home — Stay Healthy" proclamation closing all non -essential workplaces, requiring
people to stay home except to participate in essential activities or to provide essential
business services, and banning all gatherings for social, spiritual,      and recreational
purposes. In addition to healthcare, public health and emergency services, the " Stay
Home — Stay Healthy' proclamation identified grocery and retail pharmacy stores as

essential business sectors critical to protecting the health and well- being of all
Californians and designated their workers as essential critical infrastructure workers; and

      WHEREAS, on December 3, 2020, Governor Newsom extended the " Stay Home
 Stay Healthy" proclamation; and

      WHEREAS, on January 25, 2021, Governor Newsom lifted the stay- at- home order,
returning California counties back to a " tiered" system; and


                                                                      Ordinance No. NS- 3002
                                                                                Page 1 of 11
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 21 of 35 Page ID #:21




       WHEREAS, Orange County remains in the most restrictive purple tier, where many
non -essential business operations remain closed and the virus widespread; and

       WHEREAS, as of February 25, 2021, the WHO Situation Report reported a global
total of 112,209, 815 confirmed cases of COVID- 19, including 2, 490, 776 deaths; California
reported 3, 455, 361 confirmed cases of COVID- 19, including 49, 877 deaths; and Santa
Ana has reported 43, 835 cases of COVID- 19, including 688 deaths; and

       WHEREAS,          grocery   and   retail   pharmacy   stores   are essential   businesses
operating in Santa Ana during the COVID- 19 emergency, making grocery and retail
pharmacy workers highly vulnerable to economic insecurity and health or safety risks;
and


        WHEREAS, grocery and retail pharmacy workers have been unable to work from
home, including those with children engaged in distance learning, and have therefore
likely incurred additional childcare expenses; and
        WHEREAS, grocery and retail pharmacy workers are essential workers who
perform services that are fundamental to the economy and health of the community during
the COVID- 19 crisis. They work in high risk conditions with inconsistent access to
protective equipment and other safety measures; work in public situations with limited
ability to engage in physical distancing; and continually expose themselves and the public
to the spread of disease; and

        WHEREAS, premium pay, paid in addition to regular wages, is an established type
of compensation for employees performing hazardous duty or work involving physical
hardship that can cause extreme physical discomfort and distress; and
        WHEREAS, during the early stages of the COVID- 19 pandemic, many grocery
companies provided premium pay, which was generally implemented as either a
temporary hourly wage increase or a one- time bonus, but this practice has either
generally been phased out or terminated; and

     WHEREAS, grocery and retail pharmacy workers working during the COVID- 19
emergency merit additional compensation because they are performing hazardous duty
due to the significant risk of exposure to the COVID- 19 virus. Grocery and retail pharmacy
workers have been working under these hazardous conditions for months. They are
working in these hazardous conditions now and will continue to face safety risks as the
virus presents an ongoing threat for an uncertain period, potentially resulting in
subsequent waves of infection.           Additionally, new and potentially more contagious
variants of the coronavirus have now been detected in California; and

       WHEREAS, the availability of grocery and retail pharmacy stores is fundamental
to the health of the community and is made possible during the COVID- 19 emergency
because grocery and retail pharmacy workers are on the frontlines of this devastating
pandemic supporting public health, safety, and welfare by working in hazardous
situations; and

Ordinance No. NS- 3002
Page 2 of 11
   Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 22 of 35 Page ID #:22




       WHEREAS, establishing an immediate requirement for grocery and retail
pharmacy stores to provide premium pay to grocery and retail pharmacy workers protects
public health, supports stable incomes, and promotes job retention by ensuring that
grocery and retail pharmacy workers are compensated for the substantial risks, efforts,
and expenses they are undertaking to provide essential services in a safe and reliable
manner during the COVID- 19 emergency; and

       WHEREAS, the City Council finds that this Ordinance is necessary for the
preservation of public peace, health, and safety of grocery and retail pharmacy workers
working in Santa Ana and finds urgency to approve this Ordinance immediately based on
the facts described herein and detailed in the staff report.

       NOW, THEREFORE, the City Council of the City of Santa Ana ordains as follows:

       Section 1.     Incorporation of Recitals.   The findings and determinations    reflected
above are true and correct, and are incorporated by this reference herein as the cause
and foundation for the action taken by and through this Urgency Ordinance.
    Section      2.     PREMIUM     PAY   FOR      GROCERY     AND   RETAIL     PHARMACY
WORKERS

              Purpose.


              As a result of the COVID- 19 pandemic and the " Stay at Home" order issued
       by California Governor Gavin Newsom, this Ordinance aims to protect and
       promote the public health, safety, and welfare during the new coronavirus 19
        COVID- 19") emergency by requiring grocery and retail pharmacy stores to
       provide premium pay for grocery and retail pharmacy workers performing work in
       Santa Ana. Requiring grocery and retail pharmacy stores to provide premium pay
       to grocery and retail pharmacy workers compensates grocery and retail pharmacy
       workers for the risks of working during a pandemic. Grocery and retail pharmacy
       workers face magnified risks of catching and/ or spreading the COVID- 19 disease
       because the nature of their work involves close contact with the public, including
       members of the public who are not showing symptoms of COVID- 19 but who can
       spread the disease. The provision of premium pay better ensures the retention of
       these essential workers who are on the frontlines of this pandemic providing
       essential services and who are needed throughout the duration of the COVID- 19
       emergency. As such, they are deserving of fair and equitable compensation for
       their work.

              Short title.


              This Ordinance shall constitute the " Premium Pay for Grocery and Retail
       Pharmacy Workers Ordinance" and may be cited as such.

              Definitions.


              For purposes of this Ordinance:

                                                                        Ordinance   No. NS- 3002
                                                                                    Page 3 of 11
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 23 of 35 Page ID #:23




                Adverse action" means reducing the compensation to a designated worker,
       garnishing gratuities, temporarily or permanently denying or limiting access to
       work, incentives, or bonuses, offering less desirable work, demoting, terminating,
       deactivating, putting a designated worker on hold status, failing to rehire after a
       seasonal    interruption   of work, threatening,   penalizing,   retaliating,   or otherwise
       discriminating against a designated worker for any reason prohibited by this
        Ordinance.

                Adverse action" also encompasses any action by the hiring entity or a
        person acting on the hiring entity' s behalf that would dissuade a designated worker
       from exercising any right afforded by this Ordinance.

                Aggrieved party" means a designated worker or other person who suffers
        tangible or intangible harm due to a hiring entity or other person' s violation of this
        Ordinance.


                City" means the City of Santa Ana.

                Designated worker" means a grocery worker or retail pharmacy worker
        employed by a hiring entity who is entitled to premium pay pursuant to this
        Ordinance.


                Grocery worker" means a worker employed by a hiring entity at a grocery
        store for hourly compensation, including a worker who has full- time employment,
        part-time employment, joint employment, temporary employment, or employment
        through the services of a temporary services or staffing agency.

                 Grocery store" means a store that devotes seventy percent ( 70%) or more
        of its business to retailing a general range of food products, which may be fresh or
        packaged, and/ or a store that has at least ten thousand square feet ( 10, 000 sf) of
        floor space dedicated to retailing a general range of food products. There is a
        rebuttable presumption that if a store receives seventy percent ( 70%) or more
        revenue from retailing a general range of food products, or if a store has at least
        ten thousand square feet ( 10, 000 sf) of floor space dedicated to retailing a general
        range of food products, then it qualifies as a grocery store.

               Hiring entity" means a grocery store or retail pharmacy that employs over
        three hundred ( 300) workers nationally and employs more than fifteen ( 15)
        employees per grocery store location or retail pharmacy location in the City of
        Santa Ana. For purposes of this section, the number of workers counted toward
        the national total shall encompass all employees who work for compensation,
        including employees not covered by this Ordinance.

                Premium pay" means cash compensation owed to a designated worker
        that is in addition to the worker' s existing base salary, commissions, tips, gratuities,
        bonuses, or any other form of payment owed to the worker, including, but not

Ordinance No. NS- 3002
Page 4 of 11
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 24 of 35 Page ID #:24




   limited to, any holiday, overtime, or vacation pay, or other benefits such as
   additional sick leave pay, retirement contributions, or store discounts.

           Respondent" means a grocery store, retail pharmacy, parent company or
   any person who is alleged or found to have committed a violation of this Ordinance.

          Retail pharmacy' means a corporate or chain ( three or more locations
   nationally) pharmacy or publicly -traded company that is licensed as a pharmacy
   by the State of California and that dispenses medications to the general public at
   retail prices. Such term does not include a pharmacy that dispenses prescription
   medications to patients primarily through the mail, nursing home pharmacies, long-
   term care facility pharmacies, hospital pharmacies, clinics, charitable or not -for -
   profit pharmacies, government pharmacies, or pharmacy benefit managers.

           Retail pharmacy worker" means a worker employed by a hiring entity at a
   retail pharmacy for hourly compensation, including a worker who has full- time
   employment, part- time employment, joint employment, temporary employment, or
   employment through the services of a temporary services or staffing agency.
          Designated worker coverage.


          For the purposes of this Ordinance, covered designated workers are limited
   to those who perform work for a hiring entity where the work is performed in the
   City of Santa Ana.

          Hiring entity coverage.

         A.   For purposes of this Ordinance, hiring entities are limited to those who
              employ three hundred ( 300) or more designated workers nationally and
              employ more than fifteen ( 15) employees per grocery store or retail
              pharmacy location in the City of Santa Ana.

          B. To determine    the number of designated       workers     employed      for the
              current calendar year:

                    The calculation is based upon the average number per calendar
                    week of designated workers who worked for compensation during
                    the preceding calendar year for any and all weeks during which
                    at least one ( 1) designated worker worked for compensation.          For
                    hiring entities that did not have any designated workers during
                    the preceding calendar year, the number of designated workers
                    employed for the current calendar year is calculated based upon
                    the average number per calendar week of designated workers
                    who worked for compensation during the first ninety (90) calendar
                    days of the current year in which the hiring entity engaged in
                    business.




                                                                      Ordinance   No. NS- 3002
                                                                                  Page 5 of 11
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 25 of 35 Page ID #:25




                              All designated workers who worked for compensation       shall be
                              counted, including but not limited to:

                                 a)Grocery workers and retail pharmacy workers who are
        not covered by this Ordinance; and

                                  b)    Designated workers who worked in Santa Ana.

               Premium pay requirement.

               A. Hiring entities shall provide each designated worker with premium pay
                  consisting of an additional four dollars ($ 4. 00) per hour for each hour
                   worked.


               B. Hiring entities shall provide the pay required by this Ordinance for a
                  minimum of one hundred twenty ( 120) days from the effective date of
                   this Ordinance.


               C. If a hiring entity already provides hourly premium pay as of the effective
                   date of this Ordinance, such compensation may be credited towards the
                   additional four dollars per hour of premium pay required by this
                   Ordinance.     Accordingly, compliance with this Ordinance may be
                   achieved if a hiring entity provides hourly premium pay in the full amount
                   required by this Ordinance as of the effective date of this Ordinance and
                   for the duration of its effectiveness, provided that all other requirements
                   of this Ordinance are satisfied. In no event. shall premium pay provided
                   prior to the effective date of this Ordinance be credited towards the
                   premium pay required by this Ordinance.

               D. Unless extended by the City Council, this Ordinance shall expire in one
                   hundred twenty ( 120) days from its effective date.

               Designated worker and consumer protections.

               A. No hiring entity shall, as a result of this Ordinance going into effect, take
                   any of the following actions:
                              Reduce a designated worker's compensation compensation by
                              reducing the base wage rate, overtime, holiday or other premium
                              pay rate, hours of work, vacation, pension contributions, or other
                              non -wage benefits of any designated worker, or by increasing
                              charges to any designated worker for parking, uniforms, meals,
                              or other work -related materials or equipment;

                         2.   Limit a designated worker' s earning capacity.

               B. It shall be a violation if this Ordinance is a motivating factor in a hiring
                   entity' s decision to take any of the actions immediately above, unless
Ordinance No. NS- 3002
Page 6 of 11
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 26 of 35 Page ID #:26




            the hiring entity can prove that its decision to take the action( s) would
            have happened in the absence of this Ordinance going into effect.

         Notice of rights.


         A. Hiring entities shall provide covered designated workers with a written
            notice of rights established by this Ordinance. The notice of rights shall
            be in a form and manner sufficient to inform designated workers of their
            rights under this Ordinance. The notice of rights shall provide information
            on:



                  1.   The right to premium pay guaranteed by this Ordinance;

                       The right to be protected from retaliation for exercising in good
                       faith the rights protected by this Ordinance; and

                  3. The right to bring a civil action for a violation of the requirements
                       of this Ordinance, including a hiring entity' s denial of premium pay
                       as required by this Ordinance and a hiring entity or other person' s
                       retaliation against a covered designated worker or other person
                       for asserting the right to premium pay or otherwise engaging in
                       an activity protected by this Ordinance.

         B. Hiring entities shall provide the notice of rights required by posting a
            written • notice of rights in a location of the grocery store or retail
            pharmacy location utilized by employees for breaks, and in an electronic
            format that is readily accessible to the designated workers. The notice
            of rights     shall   be made    available   to the designated    workers    via
            smartphone application or an online web portal, in English and any
            language that the hiring entity knows or has reason to know is the
            primary language of the designated worker( s).

         Hiring entity records.

         A. Hiring entities shall retain records that document compliance with this
            Ordinance for covered designated workers.


         B. Hiring entities shall retain the records required above for a period of two
             2) years.

         C. If a hiring entity fails to retain adequate       records required under the
            Ordinance, there shall be a presumption, rebuttable, by clear and
            convincing evidence, that the hiring entity violated this Ordinance for
            each covered designated worker for whom records were not retained.




                                                                      Ordinance No. NS- 3002
                                                                                Page 7 of 11
   Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 27 of 35 Page ID #:27




                   Retaliation prohibited.

             No hiring entity employing a designated worker shall discharge, reduce in
        compensation, or otherwise discriminate against any designated worker for
        opposing any practice proscribed by this Ordinance, for participating in
        proceedings related to this Ordinance, for seeking to exercise their rights under
        this Ordinance by any lawful means, or for otherwise asserting rights under this
        Ordinance.

                   Violation.


                   The failure of any respondent to comply with any requirement imposed on
        the respondent under this Ordinance is a violation.

                   Remedies.


                   A. The payment of unpaid compensation, liquidated damages, civil
                      penalties, penalties payable to aggrieved parties, fines, and interest
                      provided under this Ordinance is cumulative and is not intended to be
                      exclusive of any other available remedies, penalties, fines, and
                                                                               11



                         procedures.

                   B.    A respondent found to be in violation of this Ordinance for retaliation
                         prohibited by this Ordinance shall be subject to any appropriate relief at
                         law or equity including, but not limited to reinstatement of the aggrieved
                          party, front pay in lieu of reinstatement with full payment of unpaid
                         compensation plus interest in favor of the aggrieved party under the
                         terms of this Ordinance, and liquidated damages in an additional
                          amount of up to twice the unpaid compensation.
                   Private right of action.


                   Any covered designated worker that suffers financial injury as a result of a
        violation of this Ordinance, or is the subject of retaliation prohibited by this
            Ordinance, may bring a civil action in a court of competent jurisdiction against the
            hiring entity or other person violating this Ordinance and, upon prevailing, may be
            awarded reasonable attorney' s fees and costs and such legal or equitable relief as
            may be appropriate to remedy the violation including, without limitation: the
            payment of any unpaid compensation plus interest due to the person and
            liquidated    damages      in    an   additional   amount   of   up to twice   the   unpaid
            compensation; and a reasonable penalty payable to any aggrieved party if the
            aggrieved party was subject to prohibited retaliation.

                   Encouragement            of more generous policies.

                   A. Nothing in this Ordinance shall be construed to discourage or prohibit a
                      hiring entity from the adoption or retention of premium pay policies more
                         generous than the one required herein.
Ordinance    No. NS- 3002
Page 8 of 11
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 28 of 35 Page ID #:28




              B. Nothing in this Ordinance shall be construed as diminishing the
                  obligation of a hiring entity to comply with any contract or other
                  agreement providing more generous protections to a designated worker
                  than required by this Ordinance.

              Other legal requirements.


            This Ordinance provides minimum requirements for premium pay while
      working for a hiring entity during the COVID- 19 emergency and shall not be
      construed to preempt, limit, or otherwise affect the applicability of any other law,
      regulation, requirement, policy, or standard that provides for higher premium pay,
      or that extends     other protections    to designated    workers;    and nothing       in this
      Ordinance shall be interpreted or applied so as to create any power or duty in
      conflict with federal or state law. Nothing in this Ordinance shall be construed as
      restricting a designated worker' s right to pursue any other remedies at law or equity
      for violation of their rights.


              Severability.

             The provisions of this Ordinance are declared to be separate and severable.
      If any clause, sentence, paragraph, subdivision, section, subsection, or portion of
      this Ordinance, or the application thereof to any hiring entity, designated worker,
      person, or circumstance, is held to be invalid, it shall not affect the validity of the
      remainder of this Ordinance, or the validity of its application to other persons or
      circumstances.



              Exemption for collective bargaining agreement.

              All of the provisions of this Ordinance, or any part thereof, may be expressly
      waived in a collective bargaining agreement, but only if the waiver is explicitly set
      forth in the agreement in clear and unambiguous terms. Unilateral implementation
      of terms and conditions of employment by either party to a collective bargaining
      relationship shall not constitute a waiver of all or any of the provisions of this
      Ordinance.

              No waiver of rights.


             Except for a collective bargaining agreement provision made pursuant to
      this Ordinance, any waiver by a designated worker of any or all provisions of this
      Ordinance shall be deemed contrary to public policy and shall be void and
       unenforceable.    Other   than   in connection   with   the bona    fide negotiation     of a
      collective bargaining agreement, any request by a hiring entity to a designated
      worker to waive rights given by this Ordinance shall be a violation of this
      Ordinance.


      Section 3. Urgency Findings. Pursuant to Santa Ana City Charter Sections 415
and 417, this Ordinance is declared by the City Council to be necessary as an emergency
measure to protect and preserve the health, safety and welfare of the citizens of the City

                                                                            Ordinance No. NS- 3002
                                                                                      Page 9 of 11
   Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 29 of 35 Page ID #:29




of Santa Ana and will become effective immediately if passed by the affirmative votes of
at least two- thirds ( 2/ 3) of the members of the City Council. The City Council hereby finds
that there is an urgent need to adopt these regulations in order to address the current and
immediate threats setforth above. Given the uncertain and evolving nature of the COVID-
19 pandemic, the premium         pay and associated     protections     must be immediately
implemented to ensure that grocery and retail pharmacy workers continue working and
providing these essential services to the residents of Santa Ana and the region generally.
These workers have already been working for many months through this pandemic.
Grocery and retail pharmacy workers face magnified risks of catching and/ or spreading
COVID- 19 because the nature of their work involves close contact with the public,
including members of the public who are not showing symptoms of COVID- 19 but who
can still transmit the disease. The provision of premium pay better ensures the retention
of these essential workers who are on the frontlines of this pandemic providing essential
services and who are needed throughout the duration of it. This urgency ordinance is
needed during the emergency in the interest of maintaining access to and continuity in
essential grocery and pharmacy services.

        Section 4. CEQA. The City Council determines that the adoption of this Urgency
Ordinance       is exempt from environmental   review under the California     Environmental
Quality Act (" CEQA") pursuant to the following provisions of the CEQA Guidelines, 14
California Code of Regulations, Chapter 3: this Urgency Ordinance is exempt under
CEQA Guidelines Section 15378( b)( 5) in that it is not a " project' under CEQA, and will
not result in direct or indirect physical changes in the environment.

       Section 5. Severability. If any section or provision of this Urgency Ordinance is
for any reason held to be invalid or unconstitutional by any court of competent jurisdiction,
or contravened by reason of any preemptive legislation, the remaining sections and/ or
provisions of this Urgency Ordinance shall remain valid. The City Council hereby declares
that it would have adopted this Urgency Ordinance, and each section or provision thereof,
regardless of the fact that any one or more section( s) or provision( s) may be declared
invalid or unconstitutional or contravened via legislation.

        Section 6. Adoption, Certification, and Publication.          The Clerk of the Council
shall certify the adoption of this Ordinance and shall cause the same to be published as
required by law.

        ADOPTED this 2" d day of March 2021.



                                                              k46U
                                                  Vicente Sarmiento
                                                  Mayor




Ordinance No. NS- 3002
Page 10 of 11
  Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 30 of 35 Page ID #:30




APPROVED AS TO FORM:
Sonia R. Carvalho, City Attorney




   J(dhn M. Funk
   Sr. Assistant City Attorney




AYES:                Councilmembers          Bacerra, Hernandez, Lopez, Phan,
                                             Sarmiento ( 5)

NOES:                Councilmembers          Mendoza, Penaloza ( 2)


ABSTAIN:             Councilmembers          None ( 0)


NOT PRESENT:         Councilmembers          None




                   CERTIFICATE OF ATTESTATION AND ORIGINALITY


I, Daisy Gomez, Clerk of the Council, do hereby attest to and certify the attached
Ordinance No. NS- 3002 to be the original ordinance adopted by the City Council of the
City of Santa Ana on March 2, 2021 and that said ordinance was published in accordance
with the Charter of the City of Santa Ana.


Date:   3 - 3 - doa
                                              Daisy Gome
                                             Clerk of the   ouncil
                                             City of Santa Ana




                                                                      Ordinance    No. NS- 3002
                                                                                  Page 11 of 11
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 31 of 35 Page ID #:31




                    EXHIBIT B
                 Electronically Filed by Superior Court of California, County of Orange, 03/16/2021 07:07:24 PM.                      CM-010
                 Case
   ATTORNEY OR PARTY     8:21-cv-00705
                     WITHOUT
30-2021-01189627-CU-MC-CXC             - ROA     # Document
                             ATTORNEY (Name, State Bar
                                                    3  - DAVID      H. 1YAMASAKI,
                                                       number, and address): Filed 04/15/21
                                                                                     Clerk of  Page
                                                                                              the    32ByofGeorgina
                                                                                                  Court     35 FOR
                                                                                                                 Page   ID #:32
                                                                                                                    Ramirez,   Deputy
                                                                                                                    COURT USE ONLY    Clerk.
   William F. Tarantino (CA SBN 215343)
    MORRISON & FOERSTER LLP
    425 Market Street, San Francisco, CA 94105

              TELEPHONE NO.:    (415) 268-7000               FAX NO. (Optional): (415) 268-7522

         ATTORNEY FOR (Name):   California Grocers Association
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
     STREET ADDRESS:     700 Civic Center Drive West
                         XXXXXXXXXXXXXXXXXXX
    MAILING ADDRESS:     700 Civic Center Drive West          751 W. SANTA ANA BLVD
    CITY AND ZIP CODE:   Santa Ana, CA 92701
         BRANCH NAME:    Central Justice Center
    CASE NAME:
     California Grocers Association v. City of Santa Ana
           CIVIL CASE COVER SHEET                                 Complex Case Designation                  CASE NUMBER:

            Unlimited                       Limited                Counter               Joinder
            (Amount                         (Amount
                                                           Filed with first appearance by defendant JUDGE:
            demanded                        demanded is
                                                               (Cal. Rules of Court, rule 3.402)
            exceeds $25,000)                $25,000)                                                 DEPT.:

                                             Items 1–6 below must be completed (see instructions on page 2).             CX-105
    1. Check one box below for the case type that best describes this case:
         Auto Tort                                            Contract                                    Provisionally Complex Civil Litigation
               Auto (22)                                            Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400–3.403)
               Uninsured motorist (46)                              Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
         Other PI/PD/WD (Personal Injury/Property                   Other collections (09)                      Construction defect (10)
         Damage/Wrongful Death) Tort                                                                            Mass tort (40)
                                                                    Insurance coverage (18)
                Asbestos (04)                                                                                   Securities litigation (28)
                                                                    Other contract (37)
                Product liability (24)                                                                          Environmental/Toxic tort (30)
                                                              Real Property
                Medical malpractice (45)                                                                        Insurance coverage claims arising from the
                                                                    Eminent domain/Inverse
                                                                                                                above listed provisionally complex case
              Other PI/PD/WD (23)                                   condemnation (14)
                                                                                                                types (41)
         Non-PI/PD/WD (Other) Tort                                  Wrongful eviction (33)                Enforcement of Judgment
                Business tort/unfair business practice (07)        Other real property (26)                     Enforcement of judgment (20)
                Civil rights (08)                             Unlawful Detainer
                                                                                                          Miscellaneous Civil Complaint
                Defamation (13)                                     Commercial (31)
                                                                                                                RICO (27)
                Fraud (16)                                          Residential (32)
                                                                                                                Other complaint (not specified above) (42)
                Intellectual property (19)                          Drugs (38)
                                                                                                          Miscellaneous Civil Petition
                Professional negligence (25)                  Judicial Review
                                                                    Asset forfeiture (05)                       Partnership and corporate governance (21)
              Other non-PI/PD/WD tort (35)
         Employment                                                 Petition re: arbitration award (11)         Other petition (not specified above) (43)

                Wrongful termination (36)                           Writ of mandate (02)
                Other employment (15)                               Other judicial review (39)
    2.  This case         is           is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
       factors requiring exceptional judicial management:
       a.        Large number of separately represented parties       d.        Large number of witnesses
       b.        Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
                 issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
       c.        Substantial amount of documentary evidence                     court
                                                                      f.        Substantial postjudgment judicial supervision
   3. Remedies sought (check all that apply): a.           monetary b.        nonmonetary; declaratory or injunctive relief c.          punitive
   4. Number of causes of action (specify): Five
   5. This case            is          is not   a class action suit.
   6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
   Date: 3/16/2021
   William F. Tarantino
                                (TYPE OR PRINT NAME)                                                           (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                              NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
     •   File this cover sheet in addition to any cover sheet required by local court rule.
     •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
     •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                               Page 1 of 2
   Form Adopted for Mandatory Use                                                                                 Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
   Judicial Council of California                               CIVIL CASE COVER SHEET                                    Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                              www.courts.ca.gov
Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 33 of 35 Page ID #:33




                    EXHIBIT C
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 34 of 35 Page ID #:34



 1     WILLIAM F. TARANTINO (CA SBN 215343)
       WTarantino@mofo.com
 2     KWAN PARK (SBN 306719)
       BPark@mofo.com
 3     ROBERT SANDOVAL (SBN 311032)
       RSandoval@mofo.com
 4     MORRISON & FOERSTER LLP
       425 Market Street
 5     San Francisco, California 94105-2482
       Telephone: 415.268.7000
 6     Facsimile: 415.268.7522

 7     TRITIA M. MURATA (CA SBN 234344)
       TMurata@mofo.com
 8     MORRISON & FOERSTER LLP
       707 Wilshire Boulevard, Suite 6000
 9     Los Angeles, California 90017-3543
       Telephone: 213.892.5200
10     Facsimile: 213.892.5454

11     Attorneys for Plaintiff
       CALIFORNIA GROCERS ASSOCIATION
12
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
13
                                      COUNTY OF ORANGE
14
   CALIFORNIA GROCERS ASSOCIATION,               Case No. 30-2021-01189627-CU-MC-CXC
15 a California non-profit organization,
                                                  PROOF OF SERVICE
16                       Plaintiff,
17            v.
18 CITY OF SANTA ANA, a charter municipality

19                       Defendant.
20

21

22

23

24

25

26

27

28
       sf-4453180
                                       PROOF OF SERVICE
     Case 8:21-cv-00705 Document 1 Filed 04/15/21 Page 35 of 35 Page ID #:35



 1                                          PROOF OF SERVICE

 2            I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address
       is 425 Market Street, San Francisco, California 94105-2482. I am not a party to the within cause,
 3     and I am over the age of eighteen years.

 4            I further declare that on March 24, 2021, I served a copy of:

 5                    COMPLAINT

 6                    CIVIL COVER SHEET

 7                    SUMMONS

 8              BY ELECTRONIC SERVICE [Code Civ. Proc sec. 1010.6; CRC 2.251] by
                electronically mailing a true and correct copy through Morrison & Foerster LLP's
 9              electronic mail system from kmarttila@mofo.com at 1:00 p.m. PDT to the email
10              address(es) set forth below, or as stated on the attached service list per agreement in
                accordance with Code of Civil Procedure section 1010.6 and CRC Rule 2.251.
11
                Clerk of the Council
12              Daisy Gomez
                20 Civic Center Plaza,
13              Santa Ana,CA 92702
                CityClerk@santa-ana.org
14              Tel: (714) 647-6520
                Fax: (714) 647-6956
15

16            I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
17
              Executed at Chicago, Illinois, this 24th day of March, 2021.
18

19

20

21                   Kristin M. Marttila
                           (typed)                                            (signature)
22

23

24

25

26

27

28
       sf-4453180                                       2
                                               PROOF OF SERVICE
